DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 8 and 16 – 20, drawn to a method comprising: maintaining a data structure comprising a plurality of entries, wherein each entry of the plurality of entries corresponds to a range of consecutive wordlines in a block of a memory device, and wherein each entry comprises an operation counter to track a number of memory access operations performed on the range of consecutive wordlines in the block of the memory device; receiving an indication of a memory access operation pertaining to a particular wordline; responsive to the indication of the memory access operation pertaining to the particular wordline, determining whether the particular wordline is within any range of consecutive wordlines that has a corresponding entry of the plurality of entries in the data structure; and responsive to the particular wordline being outside of any range of consecutive wordlines that has the corresponding entry of the plurality of entries in the data structure, creating a new entry for a new range of consecutive wordlines that includes the particular wordline (see fig. 2), classified in G11C16/08.

II. Claims 9 – 15, drawn to a system comprising: a memory device; and a processing device, coupled to the memory device, to perform operations comprising: maintaining a , classified in G11C16/16.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case either (1) or (2) is believed to be true, especially (2), as shown in the limitation “and responsive to the number of memory access operations performed on the range of consecutive wordlines satisfying the threshold criterion, causing a memory management operation to be performed at each wordline of the range of consecutive wordlines in the block of the memory device”, which is a broader limitation which also includes that of (1) (“responsive to the particular wordline being outside of any range of consecutive wordlines that has the corresponding entry of the plurality of entries in the data structure, creating a new entry for a new range of consecutive wordlines that includes the particular wordline”).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

During a telephone conversation with Ms. Audrey Ogurchak (reg. no. 75,767) on 13 December 2021, a provisional election was made without traverse to prosecute the invention I, claims 1 – 8 and 16 – 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9 – 17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Audrey Ogurchak (reg. no. 75,767) on 09 January 2022.
The application has been amended as follows: 
i.	Claims 9 – 15 are canceled for being drawn to non-elected inventions.  Election was made without traverse as indicated above.

ii.	In claims 5 and 20, end of line 4, “the remaining” is replaced by “a remaining”.


iii.	New claims 21 – 27 are added as follow.

21.	(New)	A system comprising:
		a memory device; and
	a processing device, coupled to the memory device, to perform operations comprising: 
maintaining a data structure comprising a plurality of entries, wherein each entry of the plurality of entries corresponds to a range of consecutive wordlines in a block of a memory device, and wherein each entry comprises an operation counter to track a number of memory access operations performed on the range of consecutive wordlines in the block of the memory device;     
receiving an indication of a memory access operation pertaining to a particular wordline;
responsive to the indication of the memory access operation pertaining to the particular wordline, determining whether the particular wordline is within any range of consecutive wordlines that has a corresponding entry of the plurality of entries in the data structure; and
responsive to the particular wordline being outside of any range of consecutive wordlines that has the corresponding entry of the plurality of entries in the data structure, creating a new entry for a new range of consecutive wordlines that includes the particular wordline.

22.	(New) 	The system of claim 21, wherein the operations further comprise:

updating a value of the operation counter of the corresponding entry based on the indication of the memory access operation. 

23.	(New)	The system of claim 21, wherein each range of consecutive wordlines corresponding to the plurality of entries comprises an initiating wordline that prompts a creation of a respective entry of the plurality of entries, and wherein determining whether the particular wordline is within any range of consecutive wordlines that has the corresponding entry of the plurality of entries in the data structure comprises:
determining that a difference between a first memory address for the particular wordline and a second memory address for the initiating wordline does not satisfy a difference criterion. 

24.	(New)	The system of claim 21, wherein the operations further comprise:
responsive to determining that a number of the plurality of entries exceeds a threshold criterion, identifying a particular entry to be removed from the data structure;  
performing a memory management operation for each of the range of consecutive wordlines corresponding to the particular entry; and
		removing the particular entry from the data structure. 


determining that a first value of the operation counter for the particular entry of the plurality of entries is larger than a second value for each operation counter for a remaining plurality of entries. 

26.	(New)	The system of claim 24, wherein the operations further comprise:
performing the memory management operation for one or more additional wordlines outside of the range of consecutive wordlines corresponding to the particular entry.

27.	(New)	The system of claim 24, wherein the memory management operation comprises a memory refresh operation.

Allowable Subject Matter
Claims 1 – 8 and 16 – 27 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a system and method comprising, in combination: 
maintaining a data structure comprising a plurality of entries, wherein each entry of the plurality of entries corresponds to a range of consecutive wordlines in a block of a memory device, and wherein each entry comprises an operation counter to track a number of memory access operations performed on the range of consecutive wordlines in the block of the memory device; 
receiving an indication of a memory access operation pertaining to a particular wordline; 
responsive to the indication of the memory access operation pertaining to the particular wordline, determining whether the particular wordline is within any range of consecutive wordlines that has a corresponding entry of the plurality of entries in the data structure; and 
responsive to the particular wordline being outside of any range of consecutive wordlines that has the corresponding entry of the plurality of entries in the data structure, creating a new entry for a new range of consecutive wordlines that includes the particular wordline.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 5, 2022